Citation Nr: 1026279	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-17 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1971 to November 1973.  This matter is before the Board 
of Veterans' Appeals on appeal from a July 2003 rating decision 
by the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2008, a Travel Board hearing was 
held before the undersigned.  A transcript of that hearing is 
associated with the claims file.  In May 2009, this issue was 
remanded for further development.


FINDING OF FACT

At no time during the appeal period is the Veteran's service-
connected left knee disability shown to have been manifested by 
more than slight instability, by limitation of flexion to 45 
degrees or 10 degrees limitation of extension.


CONCLUSION OF LAW

A combined rating in excess of 20 percent is not warranted for 
the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A July 2008 letter 
provided such notice.  The claim was readjudicated after further 
development was completed (and the Veteran had opportunity to 
respond).  See May 2010 supplemental statement of the case.

Regarding VA's duty to assist, the Veteran's service treatment 
records (STRs) and pertinent post-service treatment records are 
associated with the claims file.  He has not identified any 
pertinent treatment records that are outstanding.  He has been 
examined by VA (including in November 2009, pursuant to the 
Board's May 2009 remand).  The Board finds the November 2009 
examination was adequate for rating purposes, as it was based on 
a review of/familiarity with the pertinent medical history, and 
the findings included the information necessary for consideration 
of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA 
is responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Where entitlement to compensation has already been established 
and increase in disability is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, staged ratings may be appropriate in an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here as the current rating 
assigned encompasses the severity of the disability shown 
throughout the appeal period, staged ratings are not indicated.

The 20 percent rating currently assigned for the Veteran's left 
knee disability has been in effect since October 1988, and is 
"protected" (i.e., may not be reduced).  See 38 C.F.R. §  
3.951(b).  This appeal stems from a claim for increase received 
in May 2003.

VA treatment records from June 2000 to April 2010 show ongoing 
treatment for left knee disability.  A June 2000 record shows 
osteoarthritis of the left knee.

On May 2003 VA examination, the Veteran reported that he 
experiences increasing pain, weakness, stiffness, swelling, 
locking and fatigability.  He stated that he can only stand or 
walk maybe 10 to 15 minutes at a time.  Physical examination 
revealed tenderness, soreness, and pain with palpation.  Left 
knee range of motion was from 0 to 130 degrees.  The knee was 
stable to medial, lateral, and anterior/posterior testing.  
McMurray's sign was negative.  Mild crepitation with motion and 
effusion were noted.  

On March 2007 VA examination, the Veteran reported that prolonged 
walking, standing, and climbing/descending stairs increased his 
left knee pain.  He noted that due to his right above-the-knee 
amputation, there was more weight bearing on the left knee.  He 
indicated that pain medication provided some relief.  The effect 
on his employment was that there was pain on entering/alighting 
from a car.  Physical examination revealed a well healed surgical 
scar at the medial aspect with bony deformity noted; there was no 
warmth or swelling; there was no atrophy of the quadriceps or 
gastrocnemius muscle; Drawer and McMurray's signs were negative; 
there was no ballottement, instability; there were crepitation 
with flexion and extension against resistance, and point 
tenderness in the medial joint line.  Range of motion studies 
revealed that active extension was 5 degrees short of full; he 
was able to go to 0 degrees on passive extension, but it 
increased his pain.  With flexion, he started feeling pain at 90 
degrees, but was able to reach 120 degrees actively, and 130 
degrees, passively.  There was no change with repetitive motion.  
There was no instability.  The diagnosis was postoperative 
residuals, left knee meniscectomy, with arthritic changes and 
decreased range of motion.

At the July 2008 Travel Board hearing, the Veteran testified that 
his service-connected left knee disability had increased in 
severity.  Specifically, he stated that he experienced 
instability, increased pain and limited mobility with repetitive 
motion, and that his knee gave out at times.  

On November 2009 VA examination, the Veteran reported 
experiencing daily pain, made worse by prolonged standing, 
repetitive bending, and/or sitting.  He reported occasional (once 
every several months) swelling.  He denied heat, redness or 
weakness.  He reported stiffness in the morning, giving away 
sensation on occasion, especially going up and down stairs, and 
especially with cold weather.  He denied locking.  Physical 
examination revealed a bony deformity on the medial aspect of the 
knee to the distal femur; there was no warmth; there was no 
erythema; there was no soft tissue swelling or effusion; there 
was tenderness with palpation; extension was full (to 0 degrees), 
with pain and flexion was full (to 135 degrees), with pain; there 
was crepitus throughout the range of motion.  After repetitive (5 
times) flexion and extension testing of the left knee, for 
increased pain, fatigue, weakness, incoordination, decreased 
range of motion, there was no change in range of motion or in the 
amount of pain.  The Veteran denied flare-ups of pain.  The 
anterior drawer sign and Lachman test were negative.  Varus and 
valgus testing for stability, tested at 0 and 30 degrees of 
flexion, found no instability.  McMurray sign was negative.  X-
rays of the left knee revealed marked narrowing of the medial 
femorotibial joint space with a large osteophyte.  Traumatic 
arthritis of the left knee was diagnosed.

As has been noted, the Veteran's left knee disability has been 
assigned a 20 percent combined rating based on a formulation of 
10 percent for instability (under Code 5257) and 10 percent for 
arthritis with painful, but less than compensably limited, 
motion.  

Code 5257 provides for a 10 percent rating for knee disability 
manifested by slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating for 
severe recurrent subluxation or lateral instability. 38 C.F.R. 
§ 4.71a.

Under Code 5260, flexion of the leg limited to 60 degrees 
warrants a 0 percent rating; flexion limited to 45 degrees 
warrants a 10 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating; and flexion limited to 15 degrees 
warrants a 30 percent rating.  Under Code 5261, extension 
limited to 5 degrees warrants a 0 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating;  extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; and 
extension limited to 45 degrees warrants a 50 percent  rating.  
Id.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. §  
4.71, Plate II.

Arthritis of a knee with limitation of motion less than to a 
compensable degree may be assigned a 10 percent level under Code 
5003.  38 U.S.C.A. §  4.71a.  

On VA examinations tests for instability (McMurray, drawer, varus 
and valgus stress, e.g.) were all negative.  While the Veteran 
has reported that he experiences increased instability, there 
have been no objective findings reflecting, or suggesting, more 
than slight instability of the left knee.  Because instability is 
a manifestation that corroborated by clinical testing, the 
findings of clinicians are the most probative evidence in this 
matter.  Consequently, a rating in excess of 10 percent under 
Code 5257 is not warranted.

As 10 percent is the maximum rating for arthritis of a single 
joint under Code 5003, Codes 5260, 5261 must be considered 
regarding an increase in the rating for arthritis with limitation 
of  motion.  On VA examinations extension was full (to 0 degrees) 
and flexion was nearly full (to 130 - 135 degrees), with pain 
noted at the extremes of flexion (90-120 degrees).  Such findings 
do not satisfy (or approximate) the (above-outlined) criteria for 
a compensable rating under Codes 5260 or 5261 (Even with  
limitation due to pain considered; notably, weakness, lack of 
endurance, incoordination were not considered factors present.).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Other schedular 
criteria for rating knee disability do not apply as the 
pathology/impairment required for rating under those criteria 
(ankylosis, e.g.) is not shown.   
Extraschedular evaluation:

The Board also has considered whether the Veteran's claim 
warrants referral for extraschedular consideration.  Under Thun 
v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry 
for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether the 
disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of impairment 
that are not encompassed by the schedular criteria.  Second, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's left knee 
disability with the applicable schedular criteria, the Board 
finds that nature of the manifestations and severity of 
associated impairment shown throughout are wholly encompassed by 
the schedular criteria.  Consequently, the schedular criteria are 
not inadequate, and referral for consideration of an 
extraschedular rating is not necessary.  

Although the Veteran is currently not employed, such state is 
neither shown, nor alleged, to be due to the service-connected 
left knee disability.  Consequently, the matter of entitlement to 
a total rating based on individual unemployability is not raised 
by the record.

The preponderance of the evidence is against the claim for a 
combined rating in excess of 20 percent for the Veteran's left 
knee disability; accordingly, the claim must be denied.


ORDER

A combined rating in excess of 20 percent for left knee 
disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


